Citation Nr: 0919204	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, claimed as an anxiety disorder.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO rating decision.  

The Veteran testified at a hearing before the RO's Decision 
Review Officer (DRO) in June 2007.  

The Veteran also testified before the undersigned Veterans 
Law Judge in a videoconference hearing from the RO in May 
2008.  

In September 2008, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  

Following the last RO adjudication, the Veteran submitted 
additional evidence without a waiver of initial RO 
jurisdiction.  

The Board notes that the Veteran raised a new claim of 
service connection for posttraumatic stress syndrome (PTSD) 
in January 2009.  Since the issue has not been developed or 
certified for appellate consideration, it is not presently 
before the Board and must be referred to the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.  


REMAND

In September 2008, the Board remanded the present claim based 
on the Veteran's assertion that he possessed service 
treatment record (STR) extracts showing treatment for and 
diagnosis of a psychiatric disorder during service.    

In response, the Veteran's representative submitted a W2 
statement, which, the Board notes, was duplicative of 
evidence previously submitted.  Yet, the representative also 
asserted that there may be pertinent service treatment 
records not currently associated with the claims file.  More 
specifically, he indicated that the New London Naval 
Submarine Base in Groton, Connecticut, may currently have 
medical records supporting the Veteran's claim.  

The record shows that the RO sent a request to the Naval 
Ambulatory Care Center in Groton, Connecticut, in June 2007, 
for copies of all records relating to the Veteran's treatment 
from September 1972 to February 1973.  The Naval Ambulatory 
Care Center replied that they had no medical records for the 
Veteran.  

In light of the assertions of the Veteran's representative, 
however, the Board finds that, upon remand, the RO should 
again contact the New London Naval Submarine Base in Groton, 
Connecticut, with a request for all records pertaining to the 
Veteran's medical care, including psychiatric treatment, 
received at that facility.  The RO should request the 
Veteran's assistance, including obtaining authorization for a 
release of existing records, as appropriate.  

The RO must make as many attempts as necessary to obtain the 
records.  All attempts to fulfill this development must be 
documented in the claims file.  If the unable to obtain the 
records yields negative results, that fact should be clearly 
noted, and the Veteran should be informed of same in writing.  

After completing all indicated development, the RO should 
arrange for the Veteran to undergo a VA examination at an 
appropriate VA medical facility to determine the nature and 
likely etiology of the claimed innocently acquired 
psychiatric disorder.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the Veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence, in addition to 
that identified above, for which the Veteran provides 
sufficient information, and, if needed, authorization to 
obtain that evidence, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
evidence, in addition to that specified 
below, pertaining to the remanded claim.  
The RO should also invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.    If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  Whether or not the Veteran responds, 
the RO should again contact the New 
London Sub Base, in Groton, Connecticut, 
to attempt to obtain any existing records 
relating to in-service medical treatment, 
including all records relating to any 
psychiatric treatment, the Veteran 
underwent at that facility.  If 
necessary, the RO should request that the 
Veteran provide signed authorization, to 
enable the RO to obtain the records.  

If after making continued attempts, the 
RO is unable to obtain the records or 
concludes that the records either do not 
exist or that further efforts to obtain 
them would be futile, the RO must clearly 
document such a determination in the 
record.  The Veteran should be informed 
of same in writing.  

4.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA psychiatry examination to determine 
the nature and likely etiology of the 
claimed innocently acquired psychiatric 
disorder.  

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.   

Based on the examination results, the 
examiner should provide a current 
diagnosis and specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that an innocently acquired 
psychiatric disorder had its clinical 
onset during the Veteran's active service 
or within one year following service, or 
is otherwise etiologically related to any 
event during his active service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss the relevant 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  

If the examiner cannot provide a requested 
opinion without resorting to speculation, 
he or she should indicate the rationale 
for that conclusion.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should re-adjudicate the 
remanded claim in light of all evidence of 
record and all pertinent legal authority, 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matter, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

